DETAILED ACTION
This office action is in response to the amendment filed June 23, 2021.     
Claims 1-8,16-31 are are pending. 

Response to Arguments
Applicant's arguments filed June 23, 2021 have been considered but fail to address the teachings of the prior art references. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. That is, Applicant’s remarks fail to specifically address the relevant teachings of at least Baldini-Soares as cited in the rejection herein. Moreover, as detailed below, Applicant’s amendment introduces new claim limitations which render the claim indefinite under 35 U.S.C. §112. 
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8, 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “relatively short” and “high” in amendments to claims 1, 16, and 31 are relative terms which renders the claim indefinite.  The terms ‘relatively short’ and ‘high’ are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-8, 16, 19-24, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over “Wisniewski” (US PG Publication 2017/0177413) in view of “Baldini Soares” (US PG Publication 2018/0101403). 

Regarding Claim 1, Wisniewski teaches: 
(See 304, Fig. 3, ¶73, and ¶¶51-56 Wisniewski teaches system of receiving an execution request from a user to execute a program code (a “function call”) which includes various types of data used for identifying the code and VM container instance to be used to execute the code including user account information, program code info, and prior execution data etc)

queueing the function call in a queue to obtain a queued function call; (See e.g. ¶28 of Wisniewski teaching the received execution requests are queued by the frontend component of the routing system)

selecting, using a semaphore relating to the identifying feature of the function call, a code instance of a plurality of code instances for processing a queued function call, (See Wisniewski, 150, Fig. 1, ¶¶51-56, and 306 Fig. 3 teaches a routing manager that compares mapping data150A to received execution routing parameters from the execution request and determines which code instance to use based on the request). 
… and processing the queued function call with the selected code instance.  (See 308, ¶75 teaching the execution of the code with the selected container)
the plurality of code instances comprising: 
…and a solid code instance, wherein the solid code instance is adapted to process a function call without being discarded; (See Wisniewski 608, Fig. 6, ¶87 teaches a process for determining to keep the container instance running for further execution request processing based on system resources).


with the processing of the queued function call with the solid code instance including: performing a hash lookup in a database for an applicable solid code instance for processing the queued function call, (See Wisnieski ¶51, ¶69 describing container lookup unit for looking up appropriate container for execution request processing and ¶54 describing the hashing of execution parameters to then be compare to routing parameters in the determination of routing)

determining that the hash lookup returns the applicable solid code instance, and responsive to the determination that the hash lookup returns the applicable solid code instance, processing the queued function call using the applicable solid code instance. (See ¶¶51-56 above, Wisnieski teaches routing to reusable containers based on e.g. prior execution data or other information in the request)


Wisniewski does not explicitly teach, but Baldini Soares teaches:
determining that a system latency level has exceeded a first threshold, with the system latency level being a minimum amount of time required to process the function call in the queue;  (See e.g. Baldini Soares 508, Fig. 5, ¶¶50-57 teaches comparing the system latency to multiple thresholds and scheduling execution containers based on being above or below the high,medium,low thresholds)

responsive to the determination that the system latency level has exceeded the first threshold, (See e.g. Baldini Soares 508, Fig. 5, ¶¶50-57 teaches comparing the system latency to multiple thresholds and scheduling execution containers based on being above or below the high,medium,low thresholds)

based, at least in part, upon the system latency level exceeding the first threshold, (See e.g. Baldini Soares 508, Fig. 5, ¶¶50-57 teaches comparing the system latency to multiple thresholds and scheduling execution containers based on being above or below the high,medium,low thresholds)


the plurality of code instances comprising: 
an ephemeral code instance, wherein the ephemeral code instance is adapted to process a single function call before being discarded, (See Baldini Soares ¶16 describing servless computing platform creating ephemeral code snippets in containers that may execute only once)

wherein the semaphore relating to the identifying feature of the function call is used to control the distribution of function calls between ephemeral code instances and solid code instances.   (See Baldini Soares ¶¶16,45 describing a system for creating a tiered routing technique between ephermal and solid code instances) [Here, while Baldini Soares may not recite use of a “semaphore” per se, the tier decision system of e.g. 508, Fig. 5 would be obvious to one of ordinary skill to combine the the teachings of Wisniewski above for the reasons discussed below such that the claim as a whole would be obvious to one of ordinary skill in view of the prior art]

when a volume of function calls that need to be processed in a relatively short period of Page 2 of 10IBM Docket No. P201708097US01 Application No. 16/202,568 time is high, and with the semaphore controlling the distribution of the function calls is based upon the amount of time it will take to process the high volume of function calls. (See Baldini Soares ¶¶5, 16,45 describing a system for creating a tiered routing technique between ephermal and solid code instances – teaches controlling the scheduling of containers based on latency levels 508, that is, based on the number of code snippets to be executed, the latency levels (amount of time) needed to process the code executions)
In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Wisniewski and Baldini Soares as both are directed to virtual container execution request routing techniques and Baldini Soares provides a system which determines acceptable latencies for function processing and “then performs different operations based on the indicated acceptable latency.” (¶5).  

Regarding Claims 4-8, Wisniewski teaches: 
(Wisniewski teaches in ¶29 one basis for routing including “the language in which the program code is written…”)

5. The CIM of claim 1, wherein the identifying feature comprises a function tag.  (See e.g. Wisniewski ¶54-56 describing indicating the function to be executed in the mapping data for routing). 

6. The CIM of claim 1, wherein the method further comprises acquiring system information and wherein the semaphore is adapted to select the code instance based on the system information.  (See e.g. Wisnieski, ¶50 teaches the routing manager that maintains the mapping data 150A and routes the requests may be incorporated with the worker, and warming pool managers which check the states of the VM pools and updates the containers available for routing based on those system statuses as described in ¶¶31-49). 

7. The CIM of claim 1, wherein the method further comprises comparing the received function call to previously received function calls and wherein the semaphore is adapted to select the code instance based on the comparison.  (See 304, Fig. 3, ¶73, and ¶¶51-56 Wisniewski teaches system of receiving an execution request from a user to execute a program code (a “function call”) which includes various types of data used for identifying the code and VM container instance to be used to execute the code including user account information, program code info, and prior execution data etc)

8. The CIM of claim 1, wherein the method further comprises updating the semaphore based on the selection. (See 304, Fig. 3, ¶73, and ¶¶51-56 Wisniewski teaches system of receiving an execution request from a user to execute a program code (a “function call”) which includes various types of data used for identifying the code and VM container instance to be used to execute the code including user account information, program code info, and prior execution data etc, where the prior execution data is stored in e.g. mapping data 150A)

Claims 16, and 19-23 are rejected on the same basis as claims 1 and 4-8 above. 
Claims 24, and 27-31 are rejected on the same basis as claims 1 and 4-8 above. 


Claims 2-3, 17-18, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over “Wisniewski” (US PG Publication 2017/0177413) in view of “Baldini Soares” (US PG Publication 2018/0101403) as applied above and further in view of “Nassi” (US PG Publication 2018/0060121). 

Regarding Claim 2, Wisniewski et al teach the limitations of claim 1 above, but do not further teach those of Claim 2. Nassi, however teaches: 
(See ¶¶492-493 teaches tracking the queue length as compared to the maximum length of the queue to determine the empty spaces in the queue for execution in a virtual processor as part of execution scheduling)
In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Wisniewski with those of Nassi as each is directed to scheduling processing in virtual computing systems and Nassi’s system considers the queue length and number of available spaces below the maximum length in scheduling which helps in managing Nassi’s recognized need that “the behavior of complex computing systems changes over time, e.g., with new releases of applications, the addition of new intermediate software layers, new operating system releases, new processor models, changing structural characteristics of data, increasing amounts of data, and different data access patterns.” (¶2). 

Regarding Claim 3, Wisniewski et al teach the limitations of claim 1 above, but do not further teach those of Claim 3. Nassi, however teaches: 
3. The CIM of claim 1, wherein the semaphore comprises a value representing a number of function calls in the queue.  (See ¶¶492-493 teaches tracking the queue length as compared to the maximum length of the queue to determine the empty spaces in the queue for execution in a virtual processor)


Claim 17 and 18 are rejected on the same basis as claims 2 and 3 above. 
Claim 25 and 26 are rejected on the same basis as claims 2 and 3 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MJB
7/2/2021


/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191